Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The overspeed governor assembly comprises all the limitations of claim 6, specifically, at least one torsion spring coupled between a sheave and a centrifugal mechanism wherein an accommodating portion is provided on an outer peripheral area of a shaft for accommodating the first end of the torsion spring wherein the accommodating portion is configured as two or more slots and configured to have at least a first portion and a second portion, the first portion being different from the second portion in an axial direction and/or a radial direction of the shaft that is not taught, suggested, nor obvious over prior arts of record.
The overspeed governor assembly comprises all the limitations of claim 13, specifically, at least one torsion spring between a sheave and a centrifugal mechanism wherein an accommodating portion is provided in an outer peripheral area of at least one shaft wherein the accommodating portion is configured as two or more slots arranged along a circumferential direction of the at least one shaft that is not taught, suggested, nor obvious over prior arts or record.
DE 20 2019 105 089 to Holtzer et al teaches an overspeed governor comprising at least one torsion spring coupled between a sheave and a centrifugal mechanism and comprising an accommodating portion but does not teach the accommodating portion comprising two or more slots arranged along a circumferential direction of a shaft nor teach the first portion being different from the second portion of the torsion spring in an axial direction and/or a radial direction of the shaft. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825. The examiner can normally be reached M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEM M TRAN/Examiner, Art Unit 3654